Citation Nr: 1748657	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  11-26 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left great toe injury.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for bilateral conjunctivitis.

6.  Entitlement to service connection for headaches, to include as secondary to a right shoulder disability. 

7.  Entitlement to service connection for joint pain. 

8.  Entitlement to service connection for sleep disturbance.

9.  Entitlement to service connection for a right elbow disability. 

10.  Entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus before March 1, 2017, and in excess of 20 percent thereafter. 

11.  Entitlement to an initial compensable evaluation for pseudofolliculitis barbae.

12.  Entitlement to an initial compensable evaluation for a scar on the third right finger. 

13.  Entitlement to an initial evaluation in excess of 20 percent for a right shoulder strain.

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Air Force from November 1987 to November 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2009 and January 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In December 2009, the RO granted service connection for pseudofolliculitis barbae (PFB), and bilateral pes planus.  In the same decision, the RO denied entitlement to service connection for: bilateral hearing loss, tinnitus, a left great toe injury, a neck disability, bilateral conjunctivitis, plantar fasciitis, headaches, joint pain, and sleep disturbance.  In January 2010, the RO granted entitlement to service connection for a right shoulder strain, and a scar of the third right finger.  The RO also denied entitlement to service connection for right elbow tenosynovitis.

In January 2010, the Veteran filed a Notice of Disagreement with respect to the claims on appeal.  Two Statements of the Case (SOC) were issued in August 2011.  The Veteran filed his Substantive Appeal in October 2011.  The Veteran's appeal was improperly recorded, resulting in a delay for approximately six years before a Supplemental Statement of the Case (SSOC) was issued regarding the issues on appeal.  The Board sincerely apologizes for this delay.

In April 2017, the RO granted entitlement to service connection for plantar fasciitis, including it in the Veteran's evaluation for pes planus.  As the grant of service connection represents a grant of full benefits sought, the issue is no longer before the Board on appeal. 

With respect to a total disability rating based on individual unemployability (TDIU), the Veteran has appealed for higher schedular ratings for his PFB, right shoulder disability, pes planus, and a right third finger scar, and he has alleged interference with his employment due to his service-connected disabilities in his Substantive Appeal.  Thus, a new claim for TDIU exists.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted). 

In this case, the Veteran has raised the question of unemployability.  The Board has therefore added a TDIU claim to the title page to reflect the Board's jurisdiction over this matter.  Further development is needed to properly adjudicate the TDIU claim.

The issues of entitlement to service connection for a left great toe injury, a neck disability, headaches, and right elbow tenosynovitis, as well as entitlement to TDIU benefits, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss for VA purposes.

2.  Resolving doubt in favor of the Veteran, the Veteran's tinnitus was incurred in or a result of active duty service.

3.  The Veteran does not have a present disability of bilateral conjunctivitis, nor does he experience residuals from his in-service episode.

4.  The probative, competent evidence of record does not demonstrate a diagnosis of a separate and distinct disability manifested by joint pain.

5.  The preponderance of the evidence of record indicates that the Veteran does not have a fatigue or sleep disorder that relates to service directly or to an undiagnosed illness.

6.  Throughout the pendency of this claim, the Veteran's PFB has been manifested by scarring impacting less than 5 percent of exposed surfaces and less than 5 percent of total body surface.

7.  The Veteran's right third finger scar has not been found to be unstable or painful; the scar is not 6 or more square inches, does not cover an area of 144 square inches, and causes no functional limitation.

8.  The Veteran's right shoulder disability manifested with limited motion midway between the side and shoulder level.  The Veteran is right handed.

9.  Prior to March 1, 2017, the Veteran's pes planus manifested with no more than moderate symptoms.  Since March 1, 2017, the Veteran's pes planus and left foot plantar fasciitis have manifested with pain on manipulation and severe unilateral symptoms.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for conjunctivitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for a separate and distinct disability manifested by joint pain have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306, 3.307, 3.309 (2016).

5.  The criteria for service connection for a fatigue or sleep disorder, to include as due to undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

6.  The criteria for establishing entitlement to a compensable evaluation for PFB have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7800, 7804, 7805, 7806 (2016).

7.  The criteria for establishing entitlement to a compensable evaluation for a scar of the right third finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7801, 7804, 7805 (2016).

8.  The criteria for an initial disability evaluation of 30 percent, but no higher, for the service-connected right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5201 (2016).

9.  The criteria for initial ratings for plantar fasciitis and pes planus rated 10 percent disabling prior to March 1, 2017, and as 20 percent thereafter are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  Service Connection

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Bilateral Hearing Loss

The Veteran contends that he is entitled to service connection for bilateral hearing loss.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

On the Veteran's April 1987 enlistment auditory examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
0
0
LEFT
10
5
0
5
0

Speech recognition was not assessed at the time of this examination.

On the authorized audiological evaluation in May 1991, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
0
20
LEFT
5
5
0
5
5

Speech recognition was not assessed at the time of this examination.

The Veteran was afforded a VA examination in August 2009.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
10
15
LEFT
25
30
10
20
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  Hearing was noted to be within normal limits according to VA guidelines.

The Board finds that the Veteran does not have a current diagnosis of bilateral hearing loss for VA purposes.  As previously noted, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 dB or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Veteran's August 2009 VA examination results clearly indicate that he does not meet any of these qualifications.  Without evidence of a current disability related to service, service connection may not be granted. 

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  There is also no evidence of a hearing loss disability for VA purposes at any point during the claims period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Therefore, entitlement to service connection for bilateral hearing loss is denied. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim of service connection for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus.

The Veteran reports recurrent tinnitus, which he describes as a faint ringing when it is quiet.  The Veteran finds it difficult to sleep due to this noise.  In-service exposure is significant for aircraft and heavy equipment noise.  

In an August 2009 examination, the Veteran reported approximate onset of symptoms in 1991.  The examiner, however, determined that the Veteran's tinnitus was less likely than not due to service as the Veteran had initial difficulty remembering the approximate date of onset.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  Thus, while service connection for tinnitus requires a medical diagnosis of tinnitus and a medical nexus relating the diagnosis to military service, lay testimony plays an unusually important role in these determinations.

The Board concludes that the Veteran's tinnitus was incurred in active duty service.  It has been conceded that he was exposed to noise in service.  Due to his initial inability to recall the date of onset in the examination, the examiner afforded his estimation of 1991 less credibility.  However, the Veteran is competent to testify as to onset of a condition such a tinnitus, and did so after a brief recollection.  As such, the Board may place more probative weight on the Veteran's statement regarding onset, which fell at the end of his period of service or within one year of discharge.  As the evidence of record stands in relative equipoise, the benefit of the doubt is resolved in favor of the Veteran.  Service connection for tinnitus is warranted.

Bilateral Conjunctivitis

The Veteran contends that he is entitled to service connection for bilateral conjunctivitis.

A review of the Veteran's service treatment records reveals that he was treated for viral conjunctivitis on one occasion in November 1989.  He experienced burning in his eyes with no mattering, crusts, or injury.  The Veteran was instructed to follow up if the condition did not improve in 24 to 48 hours, or if it worsened.  The Veteran's service treatment records do not indicate a follow up for or recurrence of this condition.  The Veteran did not report any eye injuries upon separation, but did note unexplained flashes of light, halos, or floating objects in his vision for which he did not seek treatment. 

In a September 2009 VA examination, the Veteran did not report wearing glasses, or a history of laser eye treatment, injuries, or surgery.  The examiner did not find indications of conjunctivitis, or residuals of the condition.  While noting the one instance in service, the examiner concluded that there were no residuals from conjunctivitis and the Veteran did not have a refractive error.  The Veteran did not report ongoing symptomatology associated with his eye.  The Veteran's medical records did not indicate residuals of conjunctivitis.

After reviewing both lay and medical evidence of record, service connection for conjunctivitis is not warranted.  Although the Veteran was found to have one episode in service, it resolved with treatment, and a follow up was not warranted.  Moreover, there were no reports or findings of conjunctivitis at the time of the Veteran's separation from service.  The Veteran's post-service medical records similarly do not indicate treatment for conjunctivitis or its residuals. 

As noted above, Congress, as a general rule, limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Simply put, the general rule is that in the absence of proof of present disability there can be no valid claim.

Based on the above, to the extent that the medical evidence addresses whether the Veteran has conjunctivitis, it indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not indicated that he currently has present symptoms related to conjunctivitis, and the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's initial claim for VA benefits.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran currently has conjunctivitis falls outside the realm of common knowledge of a lay person.  Consequently, his claim, without some form of objective medical corroboration, is not probative. 

The weight of the evidence is against a finding that the Veteran currently has conjunctivitis or residuals from the in-service occurrence.  A necessary element for establishing service connection-evidence of a current disability-has not been shown.  For the foregoing reasons, the claim for service connection for conjunctivitis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.



Joint Pain

The Veteran asserts that he has a current disability resulting in joint pain as a result of active duty service.

In September 1988, the Veteran fell from a cherry picker, and landed on his right shoulder.  However, injuries purportedly related to this fall, including a neck disability and right elbow disability, have been separately claimed and will be discussed later in this decision.  The Veteran has also not claimed joint pain specific to another region not presently on appeal.  

In a September 2009 VA examination assessing his joints, the Veteran did not indicate any other joints other than those on appeal.  The examiner did not find another disability pertaining to any of the other joints not on appeal and separately assessed.

In a November 2009 VA examination, the Veteran again had an opportunity to report symptoms affecting his joints.  The Veteran discussed his right elbow and neck, both on appeal and discussed separately, and did not address any other joint complaints.  The examiner similarly did not find any other conditions related to joints not already separately claimed.  

The Veteran's August 2011 Substantive Appeal references joint pain, but does not specifically allege which joints are involved, nor does he provide any supplemental medical evidence to substantiate the claim.  The Veteran's VA Medical Center (VAMC) records similarly do not contain a diagnosis indicating a separate and distinct chronic disability manifesting in joint pain.

The Board has considered the Veteran's assertions, and recognizes that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno, 6 Vet. App. at 469-71.  However, a layperson without medical training is not qualified to render a medical opinion concerning the course or etiology of a disability manifesting in joint pain over time.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  As such, the Veteran's lay opinion regarding the etiology of a disability manifesting in joint pain would not constitute competent medical evidence and would lack probative value.  However, the Board particularly notes that the Veteran has at no point alleged that he has a separate and distinct disability manifesting in joint pain; rather, the Veteran has alleged that he has pain as a result of injuries sustained during active duty, all of which have been claimed as separate disabilities by the Veteran and either service-connected or at least previously adjudicated by VA.

The Board has considered whether the Veteran qualifies as a Persian Gulf War veteran for the purposes of service connection for chronic disabilities.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117 (d) warrants a presumption of service connection.  Also for the purposes of 38 C.F.R. § 3.17, the term "Persian Gulf War veteran" means a veteran who served on active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War; the term "Southwest Asia theater of operations" refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  The Persian Gulf War began on August 2, 1990.  38 C.F.R. § 3.2(i).  While the Veteran served during this period of time, his personnel record does not indicate that he served in the Southwest Asia theatre of operations, and the Veteran specifically denies such service in a July 2009 statement.  As such, he is not entitled to presumptive service connection for chronic disabilities incurred during the Persian Gulf War.

In summary, the Board finds that evidence of a present separate and distinct disability manifesting in joint pain has not been presented in this case; in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no competent evidence of a joint pain disability for VA purposes at any point during the claims period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Veteran's claim also cannot be granted as an undiagnosed illness under 38 C.F.R. § 3.317 (2016) because he did not serve in the Southwest Asia theatre of operations.  Therefore, the Board finds that there is no chronic undiagnosed illness present as defined in the controlling regulations.  Without evidence of a diagnosis of a current disability for which service connection may be granted, the preponderance of the evidence is against the Veteran's claim.  No further discussion of the elements of service connection is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Sleep Disturbance

The Veteran contends that he is entitled to service connection for sleep disturbance.

As previously discussed, the Veteran does not qualify as a Persian Gulf War veteran, and thus the presumptions regarding undiagnosed illnesses are inapplicable.

The Veteran asserts that he suffers from sleep disturbance.  The Veteran's service treatment records are silent as to an in-service sleep disturbance.  Similarly, the Veteran's separation examination does not note sleep disturbances, though does indicate that he uses more than one pillow to elevate his head when he sleeps.  

In his supplemental claim in April 2009, the Veteran asserted the sleep disturbances were attributable to Gulf War undiagnosed illnesses.  In a July 2009 statement, the Veteran specifically stated that he did not serve in the Gulf War, and therefore was not claiming a Gulf War illness.  That statement did not reference his sleep disturbance.  A September 2009 statement reasserted his noninvolvement in the Gulf War and his DD-214 confirms no foreign service, to include service in Southwest Asia.  

In his Notice of Disagreement, the Veteran associated his fatigue with his service-connected pes planus.  In his Substantive Appeal, the Veteran associated his sleep disturbance with his service-connected right shoulder disability.

The Veteran's August 2009 audiological examination noted that his tinnitus was noticeable when it was quiet just as he was falling asleep, and it makes it difficult to go to sleep.  The Veteran's September 2009 VA examinations assessing his right shoulder, PFB, and pes planus did not indicate complaints of sleep disturbance attributable to these conditions.  In the Veteran's November 2009 examinations assessing his joints, headaches, neck disability, and right elbow disability, the Veteran did not report sleep disturbance as a consequence of these conditions.  In the Veteran's January 2017 VA examination assessing his right shoulder, he did not report sleep disturbance as a consequence of his disability.  In the Veteran's March 2017 examination assessing his foot disability, he similarly failed to report sleep disturbance as a consequence of the disability.  The Veteran's VAMC records are similarly silent as to complaints of sleep disturbance.

In reviewing the entirety of the medical and lay evidence of record, the Board finds that both direct and secondary service connection are inapplicable.

The preponderance of the medical evidence of record indicates that the Veteran did not have sleep or fatigue problems during service.  He also does not qualify as a Persian Gulf veteran for the purposes of presumptive service connection for an undiagnosed illness.  Post-service medical records do not indicate complaints of sleep disturbance, nor has the Veteran been diagnosed with a sleep impairment.  While difficulty sleeping is referenced with respect to the Veteran's tinnitus, the Veteran himself does not attribute his sleep disturbance to that condition.  Instead he has separately attributed his sleep disturbance to his pes planus and right shoulder disability.  Any difficulties sleeping that are attributable to tinnitus are contemplated by the rating criteria for the now-service connected disability.  

The evidence of record supporting the existence of a sleep disturbance is comprised predominantly by the Veteran's lay assertions.  While the Veteran is competent to say that he experiences sleep difficulty and fatigue, he does not have the expertise to state that he has a clinical diagnosis associated with his symptoms.  Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  Thus, the Board cannot give decisive probative weight to the opinions of the Veteran as to the presence of a current diagnosed or undiagnosed disability related to fatigue and sleep disturbance.

As the preponderance of the evidence weighs against finding a present disability of sleep disturbance, the benefit of the doubt need not be resolved in favor of the Veteran.  The Board finds that service connection for sleep disturbance is not warranted.

III.  Increased Rating

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013); see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2016).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities must be reviewed in relation to their entire history.  38 C.F.R. § 4.1.  VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  Functional loss may be due to pain if supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Functional impairment may be due to pain, including during flare-ups, or from repetitive use.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Pseudofolliculitis Barbae

The Veteran contends that his PFB warrants an initial compensable evaluation.

The Veteran's disability is rated under Diagnostic Code 7806.  Under Diagnostic Code 7806, a noncompensable evaluation is warranted when the skin disorder affects less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy has been required during the past 12 month period.  38 C.F.R. § 4.118; Diagnostic Code 7806.  A higher evaluation of 10 percent is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12 month period.  Id.  A higher evaluation of 30 percent is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constantly, during the past 12 month period.  Id.  The highest available evaluation of 60 percent is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12 month period.  Id. 

The Veteran was diagnosed with PFB in December 1987, and was placed on shaving restrictions in service.  The Veteran's available post-service medical records do not reference his PFB or its treatment.

In a September 2009 VA examination, the Veteran's PFB is described as intermittent redness and raised bumps with no systemic symptoms.  Less than 5 percent of exposed areas were affected.  Less than 5 percent of total body area was affected.  The examiner noted less than half a dozen papules under the jaw line and by the sideburns, which were 1 millimeter, slightly raised, hyperpigmented, not red, and had no pus or drainage.

The Veteran was afforded an additional VA examination in March 2017.  The Veteran reported the subjective symptom of bumps on his face after shaving.  In place of a razor, he reported using electric clippers to keep his beard short.  There was no scarring of his head, face, or neck.  The Veteran did not have any benign or malignant skin neoplasms.  He used an over the counter topical treatment to treat the condition.  The Veteran did not report any debilitating episodes over the past 12 months.  The examiner noted that the condition affected less than 5 percent of exposed area and less than 5 percent of total body area.  Specifically, the examiner documented scant, scattered 1-2 millimeter bumps under the jawline with no drainage.  There was no functional impact noted in the examination. 

The Board finds that the preponderance of the above evidence demonstrates that the Veteran is not entitled to a compensable evaluation for PFB at any time during the pendency of the claim. 

In the present case, it was determined upon examinations in September 2009 and March 2017 that the Veteran's condition has affected less than 5 percent of exposed areas and less than 5 percent of the whole body.  Moreover, the record shows that the Veteran has treated his skin condition with over the counter topical cream, not systemic corticosteroids.  As such, there is no basis for a higher evaluation based on the schedular criteria found at 38 C.F.R. § 4.118, Diagnostic Code 7806. 

The Board has also considered whether a higher evaluation may be warranted under any other applicable diagnostic code.  Amendments were made to the criteria for rating the skin, effective as of October 23, 2008.  The amended regulations are only applicable to claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2016)).  The Veteran's claim was received after October 23, 2008. 

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 1) scar is 5 or more inches (13 or more cm.) in length; 2) scar is at least one-quarter inch (0.6 cm.) wide at the widest part; 3) surface contour of scar is elevated or depressed on palpation; 4) scar is adherent to underlying tissue; 5) skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); 6) skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 7) underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); 8) skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 

The record does not reflect that the Veteran has any characteristic of disfigurement.  There is no scar of sufficient size and there is no evidence of any other characteristic of disfigurement of sufficient size.  As such, a compensable evaluation is not warranted under Diagnostic Code 7800 due to disfigurement.  38 C.F.R. § 4.118.  Also, the Veteran's skin disorder is not unstable or painful so as to warrant a compensable evaluation under Diagnostic Code 7804.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's belief that his disability is worse than the assigned disability rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a compensable evaluation for PFB must be denied.




Right Third Finger Scar

The Veteran contends that he is entitled to an initial compensable evaluation for a scar on his right third finger.

The Veteran's right third finger scar is presently rated under Diagnostic Code 7804.  Diagnostic Code 7804 provides the rating criteria for one or two scars that are unstable or painful, which warrants a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note (1).  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Id., Note (2).  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional rating under Diagnostic Code 7804, when applicable.  Id., Note (3).

The Veteran's scar may alternatively be rated under Diagnostic Codes 7801, 7802, and 7805 if more beneficial to the Veteran.  Diagnostic Code 7801 provides the rating criteria for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, with an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters) warrants a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one associated with underlying tissue damage.  Id., Note (1).  Diagnostic Code 7802 provides the rating criteria for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area of 144 square inches (929 square centimeters) or greater, which warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Id., Note (1).  Diagnostic Code 7805 provides rating criteria for any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The Veteran lacerated his right third finger in December 1989 for which he was granted service connection.  He has consistently alleged that his scar is entitled to a compensable initial rating, though he has not detailed the symptoms associated with his scar.  His VAMC records are similarly silent with respect to other symptoms associated with the scar.

In a December 2009 VA examination, the examiner noted a healed laceration on the third finger of the right hand.  There was some loss of sensory to pin and prick near the laceration, but there was no functional loss caused by the scar.

A second VA examination in January 2017 found a one centimeter scar on the right third finger caused by glass in service.  The Veteran did not report pain associated with the scar, nor did he attest to any instability.  He denied using anything on the scar, as well as other signs or symptoms associated with the scar.  There were no superficial non-linear scars, and no deep non-linear scars.  The scar was not disfiguring, and there were no other signs or symptoms associated with it.  There was no functional impairment associated with the scar.

The Board finds that the Veteran is not entitled to an initial compensable evaluation for the right third finger scar.  His right hand laceration scar is not deep and nonlinear; thus, a compensable evaluation is not warranted under Diagnostic Code 7801.  Similarly, although the scar is superficial, it does not satisfy the minimum size requirement for a compensable evaluation under Diagnostic Code 7802.  Likewise, the scar is not unstable or painful, so a compensable evaluation is not warranted under Diagnostic Code 7804.  In addition, the scar does not affect any other body part, so a compensable evaluation is not warranted under Diagnostic Code 7805.  See 38 C.F.R. § 4.118; Diagnostic Codes 7801 to 7805.  Lastly, the Board does not find that any other diagnostic code is more appropriate to evaluate the Veteran's scar. 

The Veteran's competent and credible belief that his disability is worse than the assigned noncompensable evaluation, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

The preponderance of the evidence is against the assignment of a compensable evaluation for right hand laceration scar.  Therefore, the benefit of the doubt doctrine is not applicable with respect to the claim in this regard, and it must be denied.

Right Shoulder Disability

The Veteran contends that he is entitled to an initial evaluation in excess of 20 percent for a right shoulder disability.

The Veteran's right shoulder strain is evaluated for limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under this code, limitation of motion of the dominant arm is rated at 20 percent when limited to shoulder level, at 30 percent when limited to midway between the side and shoulder level, and at 40 percent when limited to 25 degrees from the side.

Alternative and additional Diagnostic Codes for the shoulder and arm are available as described below. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5200, ankylosis of scapulohumeral articulation is rated at 30 percent for favorable, with abduction to 60 degrees and the ability to reach the mouth and head; at 40 percent for intermediate between favorable and unfavorable; and at 50 percent for unfavorable, with abduction limited to 25 degrees from the side.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202, ratings are available for impairment of the humerus.  A 20 percent rating is warranted for malunion of the humerus with moderate deformity or for infrequent episodes of dislocation of the humerus at the scapulohumeral joint with guarding at shoulder level.  A 30 percent rating is warranted for malunion of the humerus with marked deformity or for frequent episodes of dislocation of the humerus at the scapulohumeral joint with guarding at all arm movements.  A 50 percent rating is warranted for fibrous union of the humerus.  A 60 percent rating is warranted for nonunion of the humerus (false flail joint).  An 80 percent rating is warranted for loss of head of the humerus (flail shoulder).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5203, ratings are available for impairment of the clavicle or scapula.  A 10 percent rating is warranted for malunion of the clavicle or scapula or for nonunion of the clavicle or scapula without loose movement.  A 20 percent evaluation is warranted for nonunion of the clavicle or scapula with loose movement or for dislocation of the clavicle or scapula.

For historical purposes, the Veteran fell from a cherry picker in September 1988 and suffered a contused right arm.  The Veteran's post-service VAMC treatment records are silent with respect to his right shoulder.  He produced a limited duty sheet from his place of employment that restricted his activities in September 2010, but did not list the cause for restriction.  The Veteran also submitted a Worker's Compensation form from October 2010 that detailed absences from work due to physical therapy and physician visits, but did not list the cause for the absences.  The Veteran additionally submitted physician treatment notes from September 2010 detailing an injury and procedure to his left shoulder.

In a September 2009 VA examination, the Veteran relayed the in-service injury, and denied further injury to his right shoulder.  He reported daily moderate pain in his right shoulder that lasted for a couple of hours.  He denied flare ups.  The examination found instability, pain, stiffness, weakness, incoordination, and decreased speed of joint motion.  There was no deformity, giving way, episodes of dislocation or subluxation, locking episodes, effusions, inflammation or other symptoms.  There was no inflammatory arthritis found.  The examiner noted guarding of movement.  Right shoulder flexion was 0 to 80 degrees, right abduction was 0 to 60 degrees, right internal rotation was 0 to 25 degrees, and right external rotation was 0 to 60 degrees.  There was evidence of pain following repetitive motion but no additional limitation of range of motion.  There was no ankylosis.  Imaging results did not show significant degenerative changes, and was within normal limits.  There was a mild to moderate impact on usual daily activities.

A second VA examination in January 2017 diagnosed a shoulder strain.  The Veteran reported chronic, moderately severe aching and shooting pain in his right shoulder.  He endorsed worsening pain when reaching above his head and with internal rotation.  He denied surgery, supportive devices, and other signs and symptoms.  The Veteran did not report flare ups.  Range of motion was assessed with flexion limited to 0 to 70 degrees, abduction limited to 0 to 70 degrees, external rotation limited to 0 to 70 degrees, and internal rotation limited to 0 to 60 degrees.  There was no pain with weight bearing.  There was no localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no objective evidence of crepitus.  Repetitive use did not cause additional limitations to range of motion.  Muscle strength was normal.  There was no muscle atrophy or ankylosis.  No instability, dislocation, or labral pathology was noted.  There was no clavicle, scapula, acromioclavicular joint or sternoclavicular joint condition suspected.  The Veteran did not have a loss of head, nonunion, or fibrous union of the humerus.  He also did not have a malunion of the humerus with moderate or marked deformity.  Imaging studies showed a tiny osteophyte at the inferomedial left humeral head, but no significant degenerative changes bilaterally.  Soft tissues were unremarkable.  The examiner noted no functional impact.

The Board finds that an initial evaluation of 30 percent, but no higher, is warranted for limitation of motion of the dominant arm.

While the Veteran's post-service medical records are limited, two VA examinations have noted range of motion below shoulder level.  In September 2009, the Veteran's range of motion was approximately 10 degrees below shoulder level.  In January 2017, his range of motion was approximately 20 degrees below shoulder level.  While his range of motion is close to shoulder level, the rating criteria sets a 20 percent rating for limitation of motion at shoulder level, not around shoulder level.  The rating criteria uses estimations for range of motion of the arm, and, resolving the benefit of the doubt in favor of the Veteran, his symptomatology more closely approximates that of the 30 percent criteria.  He could not lift his arm to shoulder level in either examination, and thus a higher evaluation is warranted.

A rating in excess of 30 percent, however, is not warranted.  In order to warrant a 40 percent, or maximum schedular evaluation, limitation of arm motion must be no greater than 25 degrees from the side.  At no point in the medical evidence of record did the Veteran demonstrate such impairment. 

Similarly, the Veteran would not be afforded an increased evaluation under another Diagnostic Code.  The Veteran's humerus was not impaired in either examination, nor did he have a clavicle or scapula impairment.  Imaging studies also did not show evidence of arthritis in the joint.  The joint did not show ankylosis in either examination.  As such, no other Diagnostic Code is appropriate for evaluation.

Pes Planus and Plantar Fasciitis

The Veteran contends that he is entitled to an evaluation in excess of 10 percent prior to March 1, 2017 for pes planus, and in excess of 20 percent thereafter.

The Veteran was initially rated for pes planus under Diagnostic Code 5276 (flatfoot, acquired).  A 10 percent rating is assigned for moderate impairment either unilaterally or bilaterally, with weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achillis, pain on manipulation and use of the feet.  A 30 percent disability rating contemplates severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Id.  A 50 percent rating contemplates bilateral pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achilles on manipulation, not improved by orthopedic shoes or appliances.  Id.  The 50 percent rating is the highest disability rating assignable.  In March 2017, the Veteran was also service-connected for plantar fasciitis, which the RO included into his already service-connected pes planus.  There is no specific Diagnostic Code for plantar fasciitis and, as such, it must be rated by analogy to another existing code.

Diagnostic Code 5277 provides that bilateral weak foot is a symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness; and an evaluation is based on the underlying condition with a minimum rating of 10 percent.  However, here, the Veteran has no underlying constitutional condition causing weak feet.

Diagnostic Code 5278 provides for evaluations of either unilateral or bilateral acquired claw foot (pes cavus) ranging from noncompensable to a maximum 50 percent rating for bilateral claw foot with marked contraction of the plantar fascia.  Bilateral acquired claw foot (pes cavus) when slight warrants a noncompensable rating.  When bilateral with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, and definite tenderness under the metatarsal heads, a 10 percent rating is warranted.  When bilateral with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, a 30 percent rating is warranted.  With marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity a 50 percent rating is warranted.  The medical evidence of record does not indicate that the Veteran's plantar fasciitis is more appropriately analogous to these symptoms, nor would a comparable evaluation warrant a higher rating.

Metatarsalgia, anterior (Morton's disease), is rated under Diagnostic Code 5279.  Both unilateral and bilateral metatarsalgia warrant only a 10 percent rating.  "Metatarsalgia is a cramping burning pain below and between the metatarsal bones where they join the toe bones."  Nix v. Brown, 4 Vet. App. 462, 464 (1993); Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Metatarsalgia is a term that refers to chronic pain in the ball of the foot from any of a variety of causes, one of which is Morton's neuroma.  Morton's neuroma is a painful neuropathy of the digital plantar nerve that usually results in pain in the ball of the foot between the third and fourth metatarsal heads.  The Veteran's plantar fasciitis, as discussed below, manifests in heel pain that is distinct from this Diagnostic Code.  Even so, the maximum evaluation is 10 percent, which would not afford the Veteran a higher rating than he already receives.

Diagnostic Code 5280 unilateral hallux valgus warrants the assignment of a 10 percent disability rating for being operated with resection of metatarsal head or for being severe, if equivalent to amputation of great toe.  Diagnostic Code 5281 provides that severe unilateral hallux rigidus is to be rated as severe hallux valgus, and any such rating is not to be combined with claw foot ratings.  Diagnostic Code 5282 provides for a 10 percent rating for hammer toe of all toes, unilateral and without claw foot; and a noncompensable rating is assigned for hammer toe of individual toes.  Diagnostic Code 5283 provides for rating malunion or nonunion of the tarsal or metatarsal bones of the foot, and a 10 percent rating is assigned when moderate; 20 percent when moderately severe; and 30 percent when severe.  The medical evidence of record does not indicate that the Veteran suffers from these conditions, nor would a rating by analogy yield a higher evaluation.

Under Diagnostic Code 5284, a 10 percent rating is assigned for moderate foot injury.  A moderately severe foot injury warrants a 20 percent rating.  A severe foot injury warrants a 30 percent rating. 

In Copeland v. McDonald, 27 Vet. App. 333, 336 (2015), the Court of Appeals for Veterans Claims (Court) rejected the contention that Diagnostic Code 5284 (other foot injuries) was a "catch-all" provision under which any service-connected foot disorder, or combination of service-connected foot disorders, could be properly rated.  Specifically, the Court stated that "[t]o hold that DC 5284 applies to the other eight listed foot conditions would essentially render those DCs redundant."  Id. at 338. 

On the other hand, the United States Court of Appeals for the Federal Circuit stated in Delisle v. McDonald, 789 F.3d 1372 (Fed. Cir. 2015) that VA "knew how to draft such a catch-all, and chose not to create such in the case of DC 5257" in contrast to having created such a "catch-all" provision in Diagnostic Code 5284, "Foot injuries, other" which provided compensation not based on enumerated symptoms and, in fact, excluded "any reference to specific symptoms" but on the overall functional impairment of a foot, i.e., moderate for 10 percent, moderately severe for 20 percent, and severe for 30 percent.  Id. at 1375.

However, the Veteran is service-connected for pes planus, i.e., flat feet, and Diagnostic Code 5276 is specific in setting for rating criteria for the evaluation of that aspect of the Veteran's disabilities of his feet.  Thus, the evaluation of his plantar fasciitis and pes planus is most appropriately evaluated jointly under DC 5276 for flat feet and not under the more generic "catch-all" provision of Diagnostic Code 5284 in order to accurately compensate for symptoms suffered from each condition.

For historical purposes, the Veteran was diagnosed with bilateral pes planus and left foot plantar fasciitis in January 1990.  The Veteran sought treatment from a private podiatrist in August 2009 for bilateral, stabbing foot pain, which was described as severe at times.  The podiatrist noted a low arch profile, and diagnosed plantar fasciitis/fibroma, foot and toe pain, and pronation.  The podiatrist noted that the Veteran previously used orthotics with very good results.  In a subsequent visit that month, the podiatrist also diagnosed pes planus.

In September 2009, the Veteran underwent a VA examination regarding his foot disability.  The examiner noted bilateral foot pain in service without specific injury or trauma.  The Veteran reported bilateral foot pain in the examination that was mild to moderate occurring approximately once a month.  The condition was worsened with walking and playing sports, and relieved with rest, over the counter medications, and orthotics.  Pain, stiffness, fatigability, weakness, and lack of endurance were identified in both feet, located in the arches.  There was evidence of tenderness over the arch with palpation.  For both feet, there was no evidence of hammertoes, hallux valgus or rigidus, pes cavus, or malunion or nonunion of the tarsal or metatarsal bones.  Achilles alignment was normal on weight bearing and non-weight bearing.  There was no malalignment in the foot.  There was no evidence of pronation, but the arch was not present on weight bearing.  There was no other deformity identified bilaterally.  Neither foot had pain on manipulation.  Imaging showed normal joint spaces, no significant degenerative changes, a well-preserved midfoot arch bilaterally, and no ankle joint effusion.  The Veteran was diagnosed with bilateral pes planus, but the examiner noted that there was insufficient evidence upon exam for a heel diagnosis.  The condition had a mild effect on daily activities.

In a subsequent March 2017 VA examination, the Veteran's pes planus was confirmed, and the examiner also diagnosed plantar fasciitis in the left foot.  The Veteran reported a constantly tender Achilles tendon with left foot pain that was often present with non-weight bearing and always present with weight bearing.  The Veteran reported flare ups that limit his ability to walk as it worsens his pain.  No pain was indicated in the right foot.  Pain was found in the left foot, as was pain on manipulation of the left foot.  There was no swelling on use, nor were there characteristic callouses.  The examiner noted that the Veteran only used orthotics on the left foot.  Examination did not find extreme tenderness of plantar surfaces on either foot.  The Veteran did have bilateral decreased longitudinal arch height in both feet.  There was no marked deformity, pronation, lower extremity deformity, inward bowing of the Achilles tendon, or inward displacement and severe spasm of the Achilles tendon on manipulation.  The tenderness of the left Achilles tendon was noted as moderate and chronically compromised weight bearing.  Pain on weight bearing, excess fatigability, pain on non-weight bearing, disturbance of locomotion, and interference with standing all contributed to functional loss.  The examiner noted that the Veteran was unable to walk long distances or stand for a prolonged period.  Imaging studies did not note arthritis in either foot, but did find heterotopic calcification of the lateral left foot.

The Board finds that a 10 percent evaluation prior to March 1, 2017 is warranted.  The Veteran's bilateral pes planus manifested with, at worst, pain, stiffness, fatigability, weakness, and lack of endurance along the bilateral arches that was mild in nature.  This occurred approximately once per month.  The Veteran did not have any deformities of the feet, nor did he suffer from marked pronation, extreme tenderness of plantar surfaces, marked inward displacement and severe spasm.  At that point, the pes planus did not manifest with swelling on use or characteristic callosities.  The pain was described as mild to moderate, but did not have a weight bearing line over or medial to the great toe, or inward bowing of the tendo-Achilles.  The symptoms reflected in that examination fell squarely within the parameters for a 10 percent evaluation under Diagnostic Code 5276.  

Upon examination on March 1, 2017, however, the Veteran's symptoms had changed from the previous assessment.  The examiner diagnosed plantar fasciitis in the left foot, which presented with more severe symptoms than the pes planus.  In fact, there was no pain noted in the right foot throughout the examination.  At best, the pes planus separately could have been characterized as mild with symptoms relieved by a built-up shoe or arch support, which is noncompensable under the Diagnostic Code.  Instead, by rating the Veteran's plantar fasciitis under the pes planus criteria, the RO was able to increase the Veteran's evaluation to compensate for his symptoms.  

Under Diagnostic Code 5276, unilateral, severe symptoms warrant a 20 percent evaluation for objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The March 1, 2017 examination found pain in the left foot and pain on manipulation, but without an indication of swelling on use or characteristic callosities.  The tenderness of the left Achilles tendon was noted as moderate, and chronically compromised weight bearing.  Pain on weight bearing, excess fatigability, pain on non-weight bearing, disturbance of locomotion, and interference with standing all contributed to functional loss.  In order to warrant a higher evaluation, symptoms must be bilateral, or much more severe and involve physical deformities such as marked pronation and marked inward displacement and severe spasm of the tendo-Achilles on manipulation.  

As such, the symptoms found in the March 1, 2017 examination are most appropriately aligned with the criteria for a 20 percent evaluation under Diagnostic Code 5276.  


ORDER

1.  Entitlement to service connection for bilateral hearing loss is denied.

2.  Entitlement to service connection for tinnitus is granted.

3.  Entitlement to service connection for bilateral conjunctivitis is denied.

4.  Entitlement to service connection for joint pain is denied. 

5.  Entitlement to service connection for sleep disturbance is denied.

6.  Entitlement to an initial compensable evaluation for pseudofolliculitis barbae is denied.

7.  Entitlement to an initial compensable evaluation for a scar on the third right finger is denied. 

8.  Entitlement to an initial evaluation of 30 percent, but no higher, for a right shoulder strain is granted.

9.  Entitlement to an initial evaluation in excess of 10 percent for pes planus prior to March 1, 2017, and in excess of 20 percent thereafter is denied.


REMAND

Remand is necessary to further adjudicate the remaining issues on appeal.

In January 1990, the Veteran suffered a hematoma on his left great toe under the nail.  In November 2009, a VA examination noted tenderness of the left great toe, but did not find a present disability.  However, this examination was inadequate for adjudicative purposes as it lacked necessary medical conclusions and reasoning.  In a March 2017 VA examination, the Veteran reported chronic pain in the toenail, which intermittently fell off.  The examiner found that the toenail was malformed and tender to the touch.  A medical opinion as to etiology, however, was not provided.  On remand, an addendum opinion must be provided to determine the etiology of the Veteran's present toenail malformation.

As previously noted, the Veteran fell from a cherry picker in September 1988 and landed on his right shoulder and upper arm.  In the subsequent in-service examination, he was found to have a tender and painful shoulder, upper arm, and elbow.  The November 2009 VA examiner concluded that the conditions were independent of the right shoulder injury, though all were reportedly related to the same fall; however, further explanation was not provided.  In a January 2010 addendum, the medical examiner who assessed the Veteran's elbow determined that his condition, tenosynovitis was a result of repetitive use, and thus could not be from the original in-service injury.  The examiner, however, did not explain whether the initial injury could have been aggravated by repetitive use, which may have caused the present disability, according to the Veteran's statement that same month.  The examiner also failed to discuss secondary service connection with respect to the Veteran's claim that his headaches are caused by his right shoulder disability.  Simply stating that disabilities are independent conditions is not a sufficient rationale for adjudicative purposes, and is not reconciled with the finding of service connection for the Veteran's shoulder injury.  A new medical examination is required for the Veteran's elbow disability, neck disability, and headaches.

Finally, as reflected in the Substantive Appeal, the Veteran contends that his service-connected disabilities interference with his employment.  However, the evidence of record does not address whether or not the Veteran's combined disabilities render him unable to obtain or maintain substantially gainful employment.  The Veteran notes that he has been passed over for promotions due to his disabilities.  He has also attested to a significant amount of time lost due to his injuries throughout his VA examinations.  TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

Where a veteran: 1) submits evidence of a medical disability; 2) makes a claim for the highest rating possible; and 3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Here, the Veteran had claimed entitlement to an increased rating for his service-connected disabilities, and has stated that he missed a lot of work because of these conditions.  He also stated that they have contributed to his lack of promotions.  His current employment situation is unclear as a substantial amount of time elapsed between the Substantive Appeal and the present, and it is similarly unclear that his previous work was substantially gainful under VA regulations.  If a claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and request that they identify any relevant, outstanding medical records regarding the issues on appeal.  Afford them the appropriate time to respond.

2.  Provide the Veteran with a VA Form in connection with a claim for a TDIU, and request that he supply the requisite information.

3.  Obtain all outstanding treatment and medical records associated with the remaining issues on appeal, to include those identified by the Veteran and his representative.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

4.  Obtain an addendum opinion regarding the Veteran's left great toe disability.  The examiner may order a new examination if deemed necessary.  The examiner must review the entire claims file with particular attention to the lay opinions regarding symptomatology.  The examiner should advance an opinion as to the following:

Is it at least as likely as not (i.e. a probability of 50 percent or more) that any identified left great toe disability had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service?

The addendum, or examination if deemed necessary, should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

5.  Schedule the Veteran for a VA examination(s) to determine the current nature and etiology of his neck disability, elbow disability, and headaches.  The examiner(s) should review the entire claims file, with particular attention to any lay statements as to ongoing symptomatology.  The examiner(s) should advance an opinion as to the following:

(a)  Is it at least as likely as not (i.e. a probability of 50 percent or more) that any identified neck disability had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service?  If not, explain why the Veteran's present neck disability is not etiologically related to his in-service fall;

(b)  Is it at least as likely as not (i.e. a probability of 50 percent or more) that any identified right elbow disability had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service?  If not, explain why the Veteran's present elbow disability is not etiologically related to his in-service fall.  Please discuss the possibility of aggravation of the in-service injury through repetitive use;

(c)  Is it at least as likely as not (i.e. a probability of 50 percent or more) that the Veteran's headaches had their onset during active service or within one year of separation from service, or, otherwise resulted from active military service;

(d).  Otherwise, is it at least as likely as not (i.e. a probability of 50 percent or more) the Veteran's headaches were either caused by or aggravated by a service-connected disability?

The examination report should specifically state that a review of the record was conducted.  The examiner(s) should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner(s) should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

6.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal, including consideration of TDIU or referral for extraschedular TDIU, depending on the Veteran's overall rating after the grants herein.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


